DETAILED ACTION
The amendment filed on 01/26/2021 has been entered and fully considered. Claims 1-22 are pending, of which claim 1  and 18 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-12 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Microfluid Nanofluid, 2010, IDS) (Xu) in view of Oldham et al. (US 2014/0323358, IDS) (Oldham).
Regarding claims 1 and 18, Xu discloses a system for using a microfluidic device (Abstract), comprising:
a holder configured to hold at least one microfluidic device, wherein said at least one microfluidic device comprises (i) at least one microchannel, wherein said at least one microchannel comprises at least one inlet and at least one outlet, (ii) a plurality of
microchambers in fluid communication with said at least one microchannel, and (ii) a polymeric film covering said plurality of microchambers, wherein said polymeric film is permeable to a gas such that said gas is subjected to flow through said polymeric film when a pressure differential is applied across said polymeric film (Fig. 1, page 766, par 2, abstract), and wherein said polymeric film is configured as a gas barrier when another pressure differential is applied across said polymeric film (Eq. 1 & 2, page 767, par 2);

Xu does not specifically disclose a thermal module, an optical module, one or more computer processors and siphon apertures connecting the microchannel to the microchambers. However, these features are well known in the art. For example, Oldham discloses  
a thermal module in thermal communication with said plurality of microchambers,
wherein said thermal module is configured to control a temperature of said plurality of
micro chambers (par [0470]);
an optical module configured to image said plurality of microchambers 
(par [0474]); and
one or more computer processors coupled to said holder, said fluid flow module, said thermal module, and said optical module, wherein said one or more computer processors are individually or collectively programmed to (i) direct said fluid flow module to load said reagent into said microfluidic device for partitioning into said plurality of microchambers, (ii) direct said thermal module to regulate a temperature of a microchamber of said plurality of microchambers, and (iii) direct said optical module to image said plurality of microchambers (par [0275]); and
siphon aperture (410) connecting the microchannel to the microchambers (26) (Fig. 21, par [0386]).
At time of the invention it would have been obvious to one of ordinary skill in the art to incorporate a thermal module, an optical module, one or more computer processors and siphon apertures connecting the microchannel to the microchambers in Xu, in order to meet the needs of assay requirement.
The limitation “wherein a microchamber of said plurality of microchambers is configured to contain a biological sample” describes an intended use or a functionality of the microchamber, and does not further limit the structure of the microchamber. Typically microfluidic systems transport, mix, separate, or otherwise process fluids. The microchamber of Xu is capable for containing a biological sample fluid. Thus, Xu meets the claim.

Examiner interprets “a gas barrier” as an obstacle that makes gas passing difficult.  Xu teaches that the flow rate of a gas across the polymeric film is proportional to the pressure differential being applied across said polymeric film (Eq. 1 & 2). According to the Eq. 1 & 2, when the pressure differential being applied across said polymeric film is small, the flow rate of the gas across the polymeric film will be small. That means when another low pressure differential is applied across said polymeric film, the polymeric film becomes a gas barrier that makes gas passing difficult. Thus, Xu teaches that wherein said polymeric film is configured as a gas barrier when another pressure differential is applied across said polymeric film.
Regarding claim 2, Xu discloses that wherein said at least one microfluidic device does not include valves between said at least one microchannel and said plurality of microchambers (Fig. 1).
Regarding claim 3, Xu discloses that wherein said fluid flow module is configured to apply a first pressure differential between said at least one inlet and said at least one outlet of said microchannel to load said reagent into said at least one microchannel (Fig. 1).
Regarding claims 4-8, 19 and 20, the phrase “to apply a second pressure differential between said at least one microchannel and said plurality of microchambers to partition said reagent into said plurality of microchambers” merely describes the intended use of the system and does not further limit the structure of the system. The system of Xu is capable to apply a second pressure differential between said at least one microchannel and said plurality of microchambers to partition said reagent into said plurality of microchambers, wherein said second pressure differential is greater than said first pressure differential, wherein pressurizing said at least one microchannel generates said second pressure differential, or wherein applying vacuum external to 
Regarding claim 9, Oldham discloses that wherein said fluid flow module comprises a pneumatic unit (par [0189]).
Regarding claim 10, Oldham discloses that wherein said fluid flow module comprises a vacuum unit (par [0282]).
Regarding claim 11, Oldham discloses that wherein said vacuum unit is configured to apply a vacuum external to said microfluidic device (par [0282]).
Regarding claim 12, it would have been obvious to make the fluid flow module mobile and configured to contact said microfluidic device. The court has held that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (see In re  Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952)). 
Regarding claim 17, Oldhamn discloses that wherein said thermal module and said optical module are configured to operate substantially simultaneously (par [0470]).
Regarding claims 21-22, Oldham discloses that wherein a siphon aperture (1870) of said plurality of siphon apertures fluidically connects a microchamber (1872) of said plurality of microchambers to said at least one microchannel (1874), in order to control the flowrate (Fig. 178, par [0456]).
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Oldham as applied to claims 1-12 and 17-22 above, and further in view of Vykoukal et al. (Angewandte Chemie, 2009) (Vykoukal).
Regarding claim 13, Xu does not specifically disclose that wherein said optical module is configured to image at least two different wavelength ranges. Vykoukal discloses optical module configured to image at least two different wavelength ranges (page 7652, par 1 & 2). At time of the filing it would have been obvious to one of ordinary skill in the art to use optical module configured to image at least two different wavelength ranges, in order to meet detection needs.

Regarding claim 15, Vykoukal discloses that wherein a second wavelength range of said at least two different wavelength ranges is used to detect a reaction within said plurality of microchambers (page 7652, par 1 & 2).
Regarding claim 16, Vykoukal discloses that wherein said optical module comprises an upright or epifluorescence microscope (page 7649, par 2).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Xu does not teach, disclose, or even suggest, "said polymeric film configured as a gas barrier when another pressure differential is applied across said polymeric film," as recited by claims 1 and 18. Oldham does not cure this deficiency of Xu.” (remark, page 6, par 6).
Examiner found this argument not persuasive. Examiner interprets “a gas barrier” as an obstacle that makes gas passing difficult.  Xu teaches that the flow rate of a gas across the polymeric film is proportional to the pressure differential being applied across said polymeric film (Eq. 1 & 2). According to the Eq. 1 & 2, when the pressure differential being applied across said polymeric film is small, the flow rate of the gas across the polymeric film will be small. That means when another low pressure differential is applied across said polymeric film, the polymeric film becomes a gas barrier that makes gas passing difficult. Thus, Xu teaches that wherein said polymeric film is configured as a gas barrier when another pressure differential is applied across said polymeric film.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.